Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-10, 12, 14, 25-26, 32-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367) and Armstrong (US 2012/0160856).
Shull teaches a system for passivating nonlinear optical (NLO) crystal 101 defects, comprising: a purge gas source 140 configured to provide a purge gas (H2); an exposure chamber 110 fluidically coupled to a purge gas inflow port 130, wherein the purge gas is configured to flow through the exposure chamber at a selected flow rate ([0051]); a nonlinear optical (NLO) crystal 101 housed within the exposure chamber 110, wherein the NLO crystal is passivated by the purge gas as the purge gas flows through the exposure chamber; at least one laser source 150 configured generate and transmit a laser beam of a selected wavelength through the NLO crystal, wherein the NLO crystal is configured to generate a converted laser beam of a harmonic wavelength 160 through frequency conversion during passivation of the NLO crystal; and a sample stage 620 configured to secure a sample, wherein the sample is configured to receive at 
Shull teaches providing a flowing purge gas (Ar, O2, H2) to the enclosure using a gas supply 140 connected to the enclosure by a tube 130 (Fig 1; [0048]-[0051]). However, Shull does not explicitly teach one or more flow control elements fluidically coupled to the purge gas source, wherein the one or more flow control elements are configured to control a flow of the purge gas and fluidically coupled to one or more purge gas elements via a purge gas outflow port.
In an apparatus for passivating NLO crystals, Chuang et al teaches a one or more flow control elements (valves, regulators or any other means) 112 fluidically coupled to the purge gas source inlet 118, and wherein the one or more flow control elements are configured to control a flow of the purge gas and fluidically coupled to one or more purge gas elements via a purge gas outflow port 120, and one or more computer controllers 114 for controlling the rate at which gas is supplied and removed from an exposure chamber ([0020]-[0034]l; Fig 1B, 1C). Chuang et al also teaches the laser operates at a wavelength of 193 to 266 nm (claim 41), which clearly suggests deep ultraviolet light generation.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shull by providing the gas control system comprising flow control element to an 
The combination of Shull and Chuang et al teaches a crystal housed in an exposure chamber. The combination of Shull and Chuang et al does not teach a stage configured to position a nonlinear optical (NLO) crystal within the exposure chamber, wherein a bottom portion of the stage is sealed to an enclosure of the exposure chamber via a hermetic stage seal.
In a crystal exposure apparatus (Abstract), Armstrong teaches an enclosure comprising windows 1004, 1010 mounted to a frame 1001 and a crystal 1005 supported on a stage (pedestal) 1013 that is inserted into the frame 1001 and a bottom portion of the stage 1013 (pedestal) can be sealed to the enclosure (frame) 1001 using a hermetic stage seal (vacuum ring seal) 1012 (See Fig 10; [0062]-[0065]). Armstrong also teaches the enclosure is employed for conversion of light to DUV ([0034]).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull and Chuang et al by providing a stage configured to position a crystal within the exposure chamber, wherein a bottom portion of the stage is sealed to an enclosure of the exposure chamber via a hermetic stage seal, as taught by Armstrong, to efficiently mount/load the crystal into the enclosure and hermetically seal the enclosure after loading the crystal.
Referring to claims 1, 14, 25, 26, 27, 32, and 39, in regards to “the purge qas source, the one or more flow control elements, and the exposure chamber are configured to provide the purge gas in-situ to the NLO crystal during conversion of the laser beam by the NLO crystal,” the combination of Shull, Chuang et al and Armstrong 
Referring to claim 2, and 4-7, the combination of Shull, Chuang et al and Armstrong teaches H2, D2, NH3, or CH4 with hydrogen in the range of 5-10% and the read is inert gas (Chuang [0030]-[0031], [0051]; Shull [0050]). Overlapping ranges are prima facie obvious (MPEP 2144.05). It is also noted that the concentration of gases is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art 
Referring to claim 8, the combination of Shull, Chuang et al and Armstrong teaches teaches the laser operates at less than 200 nm, less than 1500 nm, less than 1000 nm (Shull [0053]).
Referring to claim 9-10, the combination of Shull, Chuang et al and Armstrong teaches teaches converting to wavelengths of wavelengths of less than 1000 nm, specifically 532 nm, 488 nm, 266 nm and 244 nm (Chuang [0023]; Shull [0053], [0079]).
Referring to claim 12, the limitation merely recites an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Shull, Chuang et al and Armstrong teaches an apparatus capable of supplying the claimed flow rate; therefore meets the claimed limitations. Furthermore, Chuang et al teaches a purge gas flow rate of 10-200 cm3/min ([0034]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 14 and 34, see the remarks above. Also, the combination of Shull, Chuang et al and Armstrong teaches the nonlinear crystal is housed in an enclosure which provides a vacuum sealed environment  for preventing a gas mixture from mixing with an ambient atmosphere (Shull [0009],[0039], [0077]; Armstrong [0062]-[0064]), which clearly suggests hermetically sealed. 
2) and converting a laser using NLO crystal to generate a harmonic wavelength (Shull [0039]-[0051], [0070], Fig 1).
Referring to claim 32, 36-39 see remarks above. Also, the combination of Shull, Chuang et al and Armstrong teaches an inspection system 400 configured to measure or analyze defects of one or more samples (photomask, reticle, wafer) 410 utilizing an optical inspection system that incorporates the laser system, and a computer controller with inspection algorithm and a detector (Chuang [0010], [0063], [0067], [0073]).
Referring to claim 33, the combination of Shull, Chuang et al and Armstrong teaches a purge gas flow rate of 10-200 cm3/min (Chuang [0034]). 
 
 Claim 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367) and Armstrong (US 2012/0160856), as applied to claim 1, 2, 4-10, 12, 14, 25-26, 32-34, and 36-39 above, and further in view of Van Saarloos (US 2007/0223541).
The combination of Shull, Chuang et al and Armstrong teaches all of the limitations of claim 11, as discussed above, except at least one laser source includes a neodymium-based laser media. The combination of Shull, Chuang et al and Armstrong broadly teaches a pump beam can have any wavelength less than 2000 nm and CW, quasi CW laser systems (Shull [0053]; Chuang [0058]).
In a laser system apparatus, Van Saarloos teaches non-linear crystals mounted in a housing of a crystal housing apparatus and a suitable laser is Q-switched 4 ([0036]-[0040]). Van Saarloos teaches the housing 40 has laser entry window 36 and exit window 37 and crystals mounted on holders ([0036]-[0048]; Fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull, Chuang et al and Armstrong by using neodymium-based lasers, as taught by Van Saarloos, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and neodymium-based lasers produce wavelengths in the range desired by the combination of Shull and Chuang et al. 
Referring to claim 15-17, the combination of Shull, Chuang et al, Armstrong and Van Saarloos teaches a hermetically sealed chamber with entry and exit windows with crystals mounted on holders (crystal stage) and hermetic sealing effected by end caps fitted with windows and clamped with o-rings (Van Saarloos [0036]-[0046], Fig 1), which clearly suggests the seal between the crystal stage and the enclosure.

Claim 13, 18, 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367) and Armstrong (US 2012/0160856), as applied to claim 1, 2, 4-10, 12, 14, 25-26, 32-34, and 36-39 above, and further in view of Magome et al (US 2002/0145711).
The combination of Shull, Chuang et al and Armstrong teaches all of the limitations of claim 13, as discussed above, except a contaminant filter fluidically coupled to the one or more flow control elements and the purge gas inflow port, the 
In an exposure apparatus, Magome et al teaches an exposure apparatus comprising a gas supply apparatus and a gas recovery apparatus comprising valves which recovers at least some of the gas after being supplied to recover and reuse a portion of the gas supplied ([0016]-[0021], [0094]), which clearly suggests a contaminant filter fluidically coupled to the one or more flow control elements and the purge gas inflow port, the contaminant filter configured to remove at least one of organic particulates or inorganic particulates from the purge gas. Magome et al also teaches an impurity removal apparatus 80 comprising filters for removing particulate matter and moisture and impurity ([0070], [0072], [0075] [0079], [0094], [0096]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull, Chuang et al and Armstrong by including a filter, as taught by Magome et al, to recover and reuse a portion of the purge gas to reduce operating costs and reduce impurities ([0172]).
Referring to claim 18 and 35, see remark above. Also, the combination of Shull, Chuang et al, Armstrong and Magome et al teaches recirculating gases (Magome [0070], [0072], [0075] [0079], [0094], [0096]).
Referring to claim 27, see remarks above. Also, the combination of Shull, Chuang et al, Armstrong and Magome et al teaches providing passivating gas (H2) and converting a laser using NLO crystal to generate a harmonic wavelength (Shull [0039]-[0051], [0070], Fig 1).

Claim 19-24 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 2003/0011872) in view of Chuang et al (US 2014/0305367), Armstrong (US 2012/0160856) and Magome et al (US 2002/0145711), as applied to claim 1, 2, 4-10, 12, 14, 18, 25-26, 32-34, and 36-39 above, and further in view of Germanenko et al (US 2014/0146838).
The combination of Shull, Chuang et al, Armstrong and Magome et al teaches all of the limitations of claim 19, as discussed above, except one or more flow control elements include at least an electronic solenoid valve. The combination of Shull, Chuang et al, Armstrong and Magome et al teaches valves, however is silent to the use of an electronic solenoid valve.
In a nonlinear crystal system, Germanenko et al teaches a purge gas source supplies a flow of purge gas and some of the purge gas may be recycled back using filters ([0028]-[0034]). Germanenko et al also teaches a computing system generates a control signal and a solenoid receives a control signal and changes the state of a flow control valve to control the purge gas flow ([0060]), which clearly suggests an electronic solenoid valve. Germanenko et al also teaches a computing system and a processing with memory for executing a program code ([0061]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shull, Chuang et al, Armstrong and Magome et al by using an electronic solenoid valve, as taught by Germanenko et al, to provide automated computer control of the purge gas flow rate.
Referring to claim 20-23 and 28-31, the combination of Shull, Chuang et al, Armstrong, Magome et al and Germanenko et al teaches a flow controller 112 may 
Referring to claim 24, the combination of Shull, Chuang et al, Armstrong, Magome et al and Germanenko et al teaches a filter, see remark above regarding claim 13.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant’s argument that the  prior art does not teach “the purge qas source, the one or more flow control elements, and the exposure chamber are configured to provide the purge gas in-situ to the NLO crystal during deep ultraviolet light generation by the NLO crystal,” is noted but not found persuasive. The combination of Shull, Chuang et al and Armstrong teaches the enclosure is filled with hydrogen gas and surrounding the nonlinear optical crystal to reduce photochemical degradation, and the gas may be sealed in the enclosure or may have a gas source coupled to the enclosure for flowing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714